--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR (2) THE BORROWER RECEIVES AN OPINION OF
COUNSEL TO THE HOLDER OF THIS NOTE,  WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE BORROWER, ( THE COMPANY HEREBY ACKNOWLEDGES THAT DAVID LUBIN
ESQ. AND DAVID LUBIN ASSOCIATES PLLC ARE ACCEPTABLE TO THE COMPANY) THAT THIS
NOTE MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS.
 
 
Market & Research Corp.
 
LifeHealthCare Inc.
 
Promissory Note
 
 
$100,000
August 30, 2010
 
New York, NY



 
Market & Research Corp., a Delaware corporation with an address at 315 Post Road
West, 2nd Floor,  Westport, CT 06880-3115 (“MRC”) and LifeHealthCare Inc., a
Delaware corporation with an address at 315 Post Road West, 2nd Floor, Westport,
CT 06880-3115 (“LHC”) (LHC and MRC, collectively, the “Borrower”) for value
received, hereby promise to pay to Chase Funding Inc., PO Box 403303, Miami
Beach, Florida 33140 (the “Holder”), the principal amount of One Hundred
Thousand Dollars ($100,000) on the Maturity Date (as defined below), and to pay
interest on the unpaid principal balance hereof at the rate (calculated on the
basis of a 360-day year consisting of twelve 30-day months) of 14% per annum,
compounding daily, from the date hereof until the Maturity Date, in each case
subject to Section 6 hereof. Accrued interest of the unpaid principal balance
hereof shall be payable on the Maturity Date. In no event shall any interest to
be paid hereunder exceed the maximum rate permitted by law. In any such event,
this Note shall automatically be deemed amended to permit interest charges at an
amount equal to, but no greater than, the maximum rate permitted by law. The
Holder hereby designates that the principal and interest and any other fees
shall be paid equally to it and JEZ Holdings, LLC., 5151 Collins Avenue, Suite
1727, Miami Beach, Florida, 33140. The Borrower,  as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the obligations under this Note,
agrees to mortgage, pledge and hypothecate to the Holder, and will by customary
form of Security Agreement entered into simultaneously on the date hereof grant
to the Holder a lien on and security interest in, all of its right, title and
interest in, to and under all assets of Borrower. Each Borrower is jointly and
severally liable for all obligations of the Borrower hereunder regardless of
what portion of the proceeds of the issuance of this Note were provided to an
individual Borrower. Any obligation or covenant of, or representation or
warranty by Borrower herein shall be deemed to refer to both Borrowers or each
of them jointly and severally, as the context may require.
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.
Payments.

 
Principal of, and any accrued and unpaid interest on, this Note shall be due and
payable in full on the Maturity Date. The “Maturity Date” shall be on the
earliest to occur of: (i) six (6) months from the date hereof (the “Maturity
Date”), or (ii) upon MRC’s receipt of gross proceeds of at least One Million
Dollars ($1,000,000)in debt or equity, or securities convertible into or
exchangeable or exercisable for debt or equity issued by MRC, but including any
debt owed by MRC on the date hereof, but , such gross proceeds not including
amounts MRC owes to the Holder,  or (iii) upon LHC’s receipt of any gross
proceeds in debt or equity, or securities convertible into or exchangeable or
exercisable for debt or equity issued by LHC. Notwithstanding the foregoing, MRC
may only issue any such securities at a sale, conversion or exercise price of at
least twenty cents ($.20) per share, as adjusted to reflect forward or reverse
stock splits, recapitalizations and the like; or (iv) when declared due and
payable by the Holder upon the occurrence of an Event of Default (as defined
below).
 
 
(a)
Interest on this Note shall accrue from the date of issuance hereof, to, but not
exceeding, the Maturity Date, and shall be payable in arrears on such date
unless Borrower shall fail to pay principal and interest when due, in which case
interest shall continue to accrue at a default interest rate at 24% annualized
or the highest rate permitted by law, whichever is lower, until such payment is
made, along with other costs and expenses of Holder in collecting such principal
and interest upon such event of Default, as provided in Section 3.

 
 
(b)
If the Maturity Date would fall on a day that is not a Business Day (as defined
below), the payment due on such date will be made on the next succeeding
Business Day with the same force and effect as if made on the Maturity Date, as
the case may be. “Business Day” means any day which is not a Saturday or Sunday
and is not a day on which banking institutions are generally authorized or
obligated to close in the City of Miami Beach, Florida.

 
 
(c)
Subject to Section 6 hereof, the Borrower may, at its option, prepay all or any
part of the principal and accrued interest of this Note, without payment of any
premiums or penalty. All payments on this Note shall be applied first to any
reimbursed expenses, then to accrued interest hereon and the balance to the
payment of principal hereof.

 
 
(d)
Payments of principal of, and interest on, this Note shall be made by wire
transfer as designated by Holder or to such other address as the Holder may
designate for such purpose from time to time by written notice to either
Borrower, in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts.

 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
(e)
The obligation to make the payments provided for in this Note are absolute and
unconditional and not subject to any defense, set-off, counterclaim, rescission,
recoupment, or adjustment whatsoever. The Borrower hereby expressly waives
demand and presentment for payment, notice of non-payment, notice of dishonor,
protest, notice of protest, bringing of suit, and diligence in taking any action
to collect any amount called for hereunder, and shall be directly and primarily
liable for the payment of all sums owing and to be owing hereon, regardless of,
and without any notice, diligence, act, or omission with respect to, the
collection of any amount called for hereunder.

 
 
2.
Covenants.

 
Each Borrower covenants and agrees with the Holder that, so long as any amount
remains unpaid on the Notes, unless the consent of the Holder is obtained, each
Borrower:
 
 
(a)
Shall not, directly or indirectly, enter into any transaction with, or for the
benefit of, an affiliate (other than for reasonable compensation), for services
as an officer, director or employee.

 
 
(b)
Shall deliver to each Holder:

 
 
(i)
Promptly after the Borrower shall obtain knowledge of such, written notice of
all legal or arbitral proceedings, and of all proceedings by or before any
governmental or regulatory authority or agency, and each material development in
respect of such legal or other proceedings, affecting the Borrower and its
affiliates, except proceedings which, if adversely determined, would not have a
material adverse effect on the Borrower of any of its affiliates; and

 
 
(ii)
Promptly after the Borrower shall obtain knowledge of the occurrence of any
Event of Default (as hereinafter defined) or any event which with notice or
lapse of time or both would become an Event of Default (and Event of Default or
such other event being a “Default”), a notice specifying that such notice is a
“Notice of Default” and describing such Default in reasonable detail, and. in
such Notice of Default or soon thereafter as practicable, a description of the
action the Borrower has taken or proposes to take with respect thereto.

 
 
(c)
MRC shall not issue or agree to issue any equity securities or securities
convertible into or exchangeable or exercisable for equity at a share or
conversion or exercise price of less than twenty cents, as adjusted to reflect
forward or reverse stock splits, recapitalizations and the like. LHC shall not
issue or agree to issue any debt or equity securities or securities convertible
into or exchangeable or exercisable for equity or debt.

 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
3.
Events of Default.

 
The occurrence of any of the following events shall constitute an event of
default (an “Event of Default”);
 
 
(a)
A default in the payment of principal amount of the Note, when and as the same
shall become due and payable.

 
 
(b)
A default in the payment of any interest on the Note, when and as the same shall
become due and payable.

 
 
(c)
A default in the performance, or a breach, of any of the covenants of the
Borrower contained in Sections 1 or 2 of the Note.

 
 
(d)
A default in the performance, or a breach, of any other covenant or agreement of
the Borrower in the Note and the continuance of such default or breach for a
period of 30 days after the receipt of notice from the Holder as to such breach
or after the Borrower had or should have had knowledge of such breach.

 
 
(e)
Any representation, warranty, or certification made by the Borrower pursuant to
the Note shall prove to have been false or misleading as of the date made.

 
 
(f)
A breach of any agreement between MRC or LHC and any other party.

 
 
(g)
A final judgment or judgments for the payment of money in excess of $100,000 in
the aggregate shall be rendered by one or more courts, administrative or
arbitral tribunals, or other bodies having jurisdiction over either Borrower and
the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 60-day
period, or such longer period during which execution of the same shall have been
stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal.

 
 
Page 4

--------------------------------------------------------------------------------

 

 
(h)
The entry of a decree or order by a court having jurisdiction adjudging either
Borrower or its subsidiary a bankrupt or insolvent, or approving a petition
seeking reorganization, arrangement, adjustment, or composition of, or in
respect of, such Borrower, under federal bankruptcy law, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency, or
other similar law, and the continuance of any such decree or order unstated and
in effect for a period of 60 days; or the commencement by either Borrower or
subsidiary thereof of a voluntary case under federal bankruptcy law, as now or
hereafter constituted, or any other applicable federal or state bankruptcy,
insolvency, or other similar law, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under federal
bankruptcy laws or any other applicable federal or state law, or the consent by
it to the filing of such petition or to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, or similar official as to such
Borrower or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due, or the taking of
action by either Borrower in furtherance of any such action.

 
 
(i)
A material adverse change in either Borrower’s business, financial condition or
prospects.

 
 
(j)
MRC’s letter of intent with Ladenburg Thalmann & Co. Inc. (“Ladenburg”),
contemplating a public offering of between $20 million and $25 million in gross
proceeds, is terminated or materially amended by Ladenburg or MRC, or Ladenburg
has otherwise terminated its efforts with regard to such proposed public
offering.

 
 
4.
Acceleration of Default.

 
 
(a)
In the event Ladenburg or MRC indicates that it will not proceed with the
planned underwriting, the principal and any unpaid interest shall be accelerated
and become due and payable within 15 days of such indication.

 
 
5.
Remedies Upon Default.

 
 
(a)
Upon the occurrence of an Event of Default referred to in Section 3(g), the
principal amount then outstanding of, and the accrued and unpaid interest on,
this Note shall automatically become immediately due and payable without
presentment, demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by the Borrower. Upon the occurrence of an Event of
Default referred to in Section 3(a) or (b), the Holder, by notice in writing
given to the Borrower, may declare the entire principal amount then outstanding
of, and the accrued and unpaid interest on, the Notes to be due and payable
immediately, and upon such declaration the same shall become due and payable
immediately, without presentation, demand, protest or other formalities of any
kind, all of which are expressly waived by the Borrower. Upon the occurrence of
an Event of Default other than those referred to in Section 3(a), (b), (g), the
Holder may declare the principal amount then outstanding of, and the accrued and
unpaid interest on, the Notes to be due and payable immediately, and upon such
declaration the same shall become due and payable immediately, without
presentation, demand, protest or other formalities of any kind, all of which are
expressly waived by the Borrower.

 
 
Page 5

--------------------------------------------------------------------------------

 
 
 
(b)
The Holder may institute such actions or proceedings in law or equity as it
shall deem expedient for the protection of its rights and may prosecute and
enforce their claims against all assets of the Borrower, and, in connection with
any such action or proceeding, the holders of the Notes shall be entitled to
receive in the aggregate from the Borrower payment of the outstanding principal
amount of the Notes plus accrued and unpaid interest to the date of payment plus
reasonable expenses of collection, including without limitation, attorneys’ fees
and expenses.

 
 
6.
Transfer.

 
 
(a)
Any Notes issued upon the transfer of this Note shall be numbered and shall be
registered in a note register (the “Note Register”) as they are issued. The
Borrower shall be entitled to treat the registered holder of any Note on the
Note Register as the owner in fact thereof for all purposes and shall not be
bound to recognize an equitable or other claim to, or interest in, such Note on
the part of any other person, and shall not be liable for any registration or
transfer of Notes which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation there in amounts to bad faith. This Note shall be transferable
only on the books of the Borrower upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Borrower shall deliver a new
Note or Notes to the person entitled thereto. This Note may be exchanged, at the
option of the Holder thereof, for another Note, or other Notes of different
denominations, of like tenor and representing in the aggregate a like principal
amount, upon surrender to the Borrower or its duly authorized agent.
Notwithstanding the foregoing, the Borrower shall have no obligation to cause
any Note to be transferred on its books to any person if, in the opinion of
counsel to the Borrower, does not comply with the provisions of the Securities
Act of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder. The Borrower acknowledges that Holder intends to include other
participants in this Note.

 
 
Page 6

--------------------------------------------------------------------------------

 

 
(b)
The Holder acknowledges that he has been advised by the Borrower that this Note
has not been registered under the Securities Act, that this Note is being issued
on the basis of, among other things, the statutory exemption provided by section
4(2) of the Securities Act or Regulation D promulgated thereunder, or both,
relating to transactions by an issuer not involving any public offering, and
that the Borrower’s reliance thereon is based in part upon the representations
made by the original Holder to the Borrower. The Holder acknowledges that he has
been informed by the Borrower of, or is otherwise familiar with, the nature of
the limitations imposed by the Securities Act and the rules and regulations
thereunder on the transfer of securities. In particular, the Holder agrees that
no sale, assignment, or transfer of this Note or such securities shall be valid
or effective, and the Borrower shall not be required to give any effect to any
such sale, assignment, or transfer, unless (i) such sale, assignment, or
transfer is registered under the Securities Act, it being understood that
neither this Note is not registered for sale and that the Borrower has no
obligation or intention to so register the Notes or such securities, or (ii)
this Note or such securities are sold, assigned, or transferred in accordance
with all the requirements and limitations of Rule 144 under the Securities Act,
it being understood that Rule 144 is not available at the time of the original
issuance of this Note for the sale of this Note and that there can be no
assurance that Rule 144 sales will be available at any subsequent time, or (iii)
such sale, assignment, or transfer is otherwise exempt from registration under
the Securities Act.

 
 
7.
Miscellaneous.

 
 
(a)
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be mailed by certified mail, return receipt
requested, or by Federal Express, Express Mail or similar overnight delivery or
courier service or delivered (in person or by telecopy, telex, or similar
telecommunications equipment) against receipt to the party to whom it is to be
given, (i) if to the Holder, at its address at PO Box 403303, Miami Beach,
Florida 33140, Attention: Chase Funding Inc., with a copy to David Feldman,
Esq., Feldman LLP, 420 Lexington Avenue, Suite 2620, New York, NY 10170 (ii) if
to a Borrower, at its respective address set forth on the first page hereof, or
(iii) in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of section 7 (a). Notice to the estate
of any party shall be sufficient if addressed to the party as provided in this
Section 7(a). any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.
Any notice given by other means permitted by this Section 7 (a) shall be deemed
given at the time of receipt thereof.

 
 
(b)
Upon receipt of evidence satisfactory to the Borrower of the loss, theft,
destruction, or mutilation of this Note (and upon surrender of this Note if
mutilated), the Borrower shall execute and deliver to the Holder a new Note of
like date, tenor and denomination.

 
 
Page 7

--------------------------------------------------------------------------------

 

 
(c)
No course of dealing and no delay or omission on the part of the Holder in
exercising a right or remedy shall operate as a waiver thereof or otherwise
prejudice the Holder’s rights, powers, or remedies. No right, power or remedy
conferred by this Note upon the Holder, or by the Notes on the holders of the
Notes, shall be exclusive of any other right, power, or remedy referred to
herein or now or hereafter available at law, in equity, by statue or otherwise,
and all such remedies may be exercised singly or concurrently.

 
 
(d)
This Note may be amended only by a written instrument executed by the Borrower
and the Holder thereof. Any amendment shall be endorsed upon this Note, and all
future Holders shall be bound thereby.

 
 
(e)
This note has been negotiated and consummated in the State of New York and shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to principles governing conflicts of law; and the
Borrower further agrees that New York County shall be the exclusive venue for
jurisdiction and it further waives service of process and it further agrees that
Holder shall be entitled to reasonable costs of collection and it may obtain an
injunction without posting a bond

 
 
(f)
Borrower acknowledges that a condition to Holder’s willingness to loan the
principal to Borrower is the assignment of three promissory notes, in the
amounts of $102,555, $177,176 and $159,538, respectively to Holder in the form
of assignment annexed herein as Exhibits A and B, respectively, and the pledge
of all outstanding shares of MRC and LHC owned by Gary Stein and Martin C. Licht
(and any family members, affiliates or other entities they control) pursuant to
the Stock Pledge Agreements in the form annexed herein as Exhibit C and D, all
of which shares shall be free and clear of all liens and encumbrances.

 
 
(g)
Borrower shall pay a $5,000 administrative fee to Holder which shall be deducted
from amounts funded by Holder hereunder. Such deduction shall not alter any
principal or interest amount payable by the Borrower to Holder hereunder.

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and dated
the day and year first above written.


 

   
Market & Research Corp.
         
By:  
       
Name and Title:


 
Page 8

--------------------------------------------------------------------------------

 
 

   
LifeHealthCare Inc.
         
By:  
       
Name and Title:

 
 
 
Page 9